Acknowledgements
This communication is in response to applicant’s response filed on 2/18/2021.
Claims 1, 8, 15, and 21 have been amended. Claims 3, 5-6, 10, 12-14, 17, and 19-20 have been cancelled.
Claims 1-2, 4, 7-9, 11, 15-16, 18, and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(1) that Smith (US 20150379510) fails to disclose “creating a proof-of-work from blockchain ledger data that provides proof of validating the blockchain transaction, the proof-of-work identifying a registered third party advertising service for issuing a reward for proof-of-work verifiers, wherein the proof-of-work includes a no return notification to the originating party, and the registered third party advertising service transmits advertising content to a computing system of the originating party and provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction,” as recited in amended claims 1, 8, and 15, examiner respectfully argues applicant’s arguments 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1, 8, and 15.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, line 2-3, there is no antecedent basis for “the customized proof-of-work.” Examiner suggested removing the term customized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 20160261404) in view of Cole (US 20170249623) in further view of Gleichauf (US 20180109541).

Regarding Claims 1, 8, and 15, Ford teaches receiving a blockchain transaction from an originating party (Paragraphs 0040 and 0050 teach data is received by one or more nodes in the distributed network for inclusion in the block chain, wherein this data is generally referred to as a “transaction” and is made available generally to the nodes in the distributed network; a node that is functioning as a mining node will collect a set of such transactions and group them into a prototype block for potential inclusion as the next block in the block chain; the block chain may be used to send messages to nodes in the network to request computation operations to be performed); creating a proof-of-work from blockchain ledger data that provides proof of validating the blockchain transaction, the proof of work identifying a registered third party for issuing a reward for proof-of-work verifiers, wherein the customized proof of work includes a no return notification to the originating party (Paragraphs 0042, 0051-53, 0060, and 0067 teach the process of determining the value of a nonce included in a block is non-trivial, and basically amounts to a search through all possible nonce values; finding such a value is conventionally called “proof-of-work,” reflecting the large amounts of computational effort (i.e., “work”) required to find a valid nonce value; the header of the block comprises a block ID for that block, a block ID of the previous block, and a nonce value, which upon validation of the proof-of-work, receiving the reward from the registered third party (Paragraphs 0052-0053 teach a separate account identifier (i.e., third party identifier) included in the message may be used or linked to an account to pay for processing fees or other fees associated with using the block chain as a communication channel, for performing calculations, or for other actions; for example, an originator may supply the data and identify the application that is to operate on the obfuscated data, but the results data may be intended for a different party whose account is linked to pay processing fees).
However, Ford does not explicitly teach the proof-of-work identifying a registered third party advertising service, wherein the registered third party advertising service transmits advertising content to a computing system of the originating party; and transmitting the proof-of-work and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key.
Cole from same or similar field of endeavor teaches the proof-of-work identifying a registered third party advertising service, wherein the registered third party advertising service transmits advertising content to a computing system of the originating party (Paragraphs 0051 and 0091 teach a Lightning Network built upon the underlying technology of the blockchain that can be implemented into certain aspects of the platforms, systems, media, and methods disclosed herein; the Publisher's Instructions includes a reference to a third-party service acting on the Browser-users behalf; the Browser-user follows the Instructions that direct the Browser-user to the third-party service; based on the information available to the third-party service, the third-party service accesses advertising sources, including, in this instance, the Ad-Source; the third-party service selects a set of advertisement information from one of the advertising sources solicited, Ad-Source in this example, and responds to the Ad Info Request from the Browser-user with information (“Ad Info Response”) the Browser-user can rely on to receive compensation sufficient to cover the payment required to access the Publisher's page content; the Browser-user then makes a payment request to the third-party service, providing information sufficient to establish that the Browser-user received the advertisements from the Ad-Source as agreed; the third-party service, upon confirming the Browser-user's information regarding advertising received, pays the Browser-user the agreed amount); and transmitting the proof-of-work and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key (Paragraph 0095 teaches referring to FIG. 4, one or more credentials are submitted attesting to the value of a Browser-user to the Publisher along with the Browser-user's request for content from the Publisher; the credentials include, for example, a reference to a Third Party for confirmation; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Ford, which teaches creating a proof-of-work that identifies a registered third party for issuing a reward for proof-of-work verifiers, and upon validation of the proof-of-work, receive the reward from the registered third party, to incorporate the teachings of Cole for the proof-of-work to identify a registered third party advertising service, wherein the registered third party advertising service transmits advertising content to a computing system of the originating party; and to transmit the proof-of-work and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key.
There is motivation to combine Cole into Ford because the platforms, systems, media, and methods disclosed herein facilitate monetary transactions between the browser-user and the publisher. In certain aspects, the platforms, systems, media, and methods disclosed herein facilitate the use of advertising to pay for the publisher's delivery of content to the browser-user. In certain aspects, the platforms, systems, media, and methods disclosed herein are based on the insights that: 1) advertisers are paying for browser-user information, not publisher content; 2) it is possible to share the advertising money with browser-users; 3) 
However, the combination of Ford and Cole does not explicitly teach wherein the registered third party advertising service provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction; and upon validation of the proof-of-work, receiving the reward from the registered third party advertising service.
Gleichauf from same or similar field of endeavor teaches wherein the registered third party advertising service provides a reward to the proof-of-work verifiers on behalf of the originating party as an add-on to the blockchain transaction (Paragraph 0024 teaches an opt-in user may receive a reward and/or appropriate fee earned as part of a blockchain mining process, such as if a mining node running on the user's mobile device successfully mines a particular block, for example; a reward and/or fee may comprise any suitable and upon validation of the proof-of-work, receiving the reward from the registered third party advertising service (Paragraphs 0039 and 0042 teach a mining node may, for example, be made available to a mining pool; a mining pool may comprise, for example, mobile devices utilizing typical wireless or other services (e.g., voice, data, advertisement, etc.) as well as providing mining services via associated mining nodes, as discussed herein; validation of blocks may include, for example, one or more nodes finding a solution to a blockchain puzzle for a candidate block via valid proof of work, proof of stake, or like computational approaches, such as for opportunity to earn financial rewards and/or fees; the candidate block may be validated against one or more published cached copies of a blockchain provided and/or made available by an MSP).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Ford and Cole, which teaches creating a proof-of-work from blockchain ledger data, the proof-of-work identifying a registered third party advertising service for issuing a reward for proof-of-work verifiers, wherein the proof-of-work includes a no return notification to the originating party, and the registered third party advertising service transmits advertising content to a 
There is motivation to combine Gleichauf into the combination of Fold and Cole because one or more operations and/or techniques for blockchain mining using trusted nodes may, for example, provide advantages, such as via enabling a service provider to offer one or more blockchain-related services, among others, in exchange for a reward and/or appropriate fee, as will also be seen. At times, utilization of trusted mining entities may also prevent rapid increases in mining capacity on a relatively fast cadence. Namely, with a possibility of an end-of-Moore's-Law, a Nakamoto-based model for escalating difficulty may, for example, become problematic since, at times, advancing cadence of difficulty may not reflect rates of advancing hardware capabilities. As was also alluded to previously, one or more approaches discussed herein may yield a more predictable and/or controlled blockchain infrastructure (Gleichauf Paragraph 0022).
Regarding Claim 1, Ford teaches a method (Paragraph 0024 teaches methods that allow for a decentralized system that is independent of a centralized 
Regarding Claim 8, Ford teaches an apparatus (Paragraph 0032 teaches an embodiment of a distributed peer-to-peer network, which comprises a plurality of nodes and may be implemented by a plurality of information handling systems, wherein an information handling system can be a personal computer, a laptop computer, a smart phone, a tablet device, a smart package, or other electronic device, a network server, a network storage device, a switch router or other network communication device, or any other suitable device) comprising: a receiver (Paragraph 0032 teaches an information handling system includes any instrumentality or aggregate of instrumentalities operable to receive any form of information, intelligence, or data for business, scientific, control, entertainment, or other purposes).
Regarding Claim 15, Ford teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor (Paragraph 0081 teaches embodiments of the present invention may be encoded upon one or more non-transitory computer-readable media with instructions for one or more processors or processing units to cause steps to be performed; it shall be noted that the one or more non-transitory computer-readable media shall include volatile and non-volatile memory).

Regarding Claims 2, 9, and 16, the combination of Ford, Cole, and Gleichauf teaches all the limitations of claims 1, 8, and 15; and Ford further teaches wherein the reward is based on the proof-of-work performed ; as a reward for mining, nodes earn fees for the transactions that they successfully add to the block chain).

Regarding Claims 4, 11, and 18, the combination of Ford, Cole, and Gleichauf teaches all the limitations of claims 1, 8, and 15; and Ford further teaches wherein the proof-of-work omits the notification to the originating party and includes an indicator to forward the third party a select portion of the blockchain transaction (Paragraphs 0042, 0051-53, 0060, and 0067 teach the process of determining the value of the nonce is non-trivial, and basically amounts to a search through all possible nonce values; finding such a value is conventionally called “proof-of-work,” reflecting the large amounts of computational effort (i.e., “work”) required to find a valid nonce value; a separate account identifier (not shown) (i.e., third party identifier) may be specified and used for payment purposes; an identifier (not shown) may be used that indicates that the results data should be directed to a different identifier than the originator, for example, an originator may supply the data and identify the application that is to operate on the obfuscated data, but the results data may be intended for a different party (i.e., third party) other than the originator; a message may comprise a unique identifier of the recipient of the message, which may be another entity; the recipient may be a third party).

Regarding Claim 21, the combination of Ford, Cole, and Gleichauf teaches all the limitations of claim 1 above; however the combination does not explicitly teach storing, on the blockchain, advertising content provided by the registered third party advertising service.	
	Cole further teaches storing, on the blockchain, advertising content provided by the registered third party advertising service (Paragraph 0091 teaches in this embodiment, the third-party service sends some, all or none of its information about the Browser-user in requesting qualifying advertisements from the Ad-Source; the Ad-Source responds to the third-party service with information identifying available advertising, including a price that is payable to the third-party service, acting, in this example, as the agent for the Browser-user; the third-party service selects a set of advertisement information from one of the advertising sources solicited, Ad-Source in this example, and responds to the Ad Info Request from the Browser-user with information (“Ad Info Response”) the Browser-user can rely on to receive compensation sufficient to cover the payment required to access the Publisher's page content; the Browser-user then requests the advertisement(s) from the Ad-Source as specified in the Ad Info Response from the third-party service, and the Ad-Source serves the advertisements to the Browser-user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Ford, Cole, and Gleichauf to incorporate the further teachings of Cole to store, on the blockchain, advertising content provided by the registered third party advertising service.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 20160261404) in view of Cole (US 20170249623) in further view of Gleichauf (US 20180109541) in further view of Ebrahimi (US 20160328713)

Regarding Claim 7, the combination of Ford, Cole, and Gleichauf teaches all the limitations of claim 1 above; however the combination does not explicitly teach amending a ledger entry in a blockchain with the notification.
Ebrahimi from same or similar field of endeavor teaches amending a ledger entry in a blockchain with the notification(Paragraph 0049 teaches the certifier might use an accessible interface to transmit the signed certification record (i.e., notification) to the public storage facility (i.e., blockchain) for storage and receive in return transaction number from the public storage facility).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ford, Cole, and Gleichauf to incorporate the teachings of Ebrahimi to amend a ledger entry in a blockchain with the notification.
There is motivation to combine Ebrahimi into the combination of Ford, Cole, and Gleichauf because it allows for a more secure system and method for managing the identity of users and of identifying users to third parties by facilitating a convenient lookup by a third party without revealing the identity of the users (Ebrahimi Paragraphs 0004 and 0052).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manning et al. (US 20180308134) teaches the inventors of the present invention recognized that, in the conventional centralized transaction system, in most cases, an advertiser must still consult and work with multiple DSPs—which is complex, inefficient, costly, and time consuming. The inventors of the present invention understood that there is also the concern that by working with multiple DSPs, the advertiser may, in fact, be competing with themselves if multiple DSPs from which the advertiser is buying are connected to the same SSPs. (In this case, the same advertiser is driving the cost up against themselves via two separate DSPs). In light of at least these shortcomings of the conventional transaction systems, the inventors of the present invention have invented and describe herein (i.e., including the figures), among other notable features described herein, an improved architecture of a transaction system, according to at least some embodiments of the present invention. In some embodiments, the improved architecture includes an improved data structure and transaction system architecture (hardware and software configurations) including a storage of copies or at least partial copies of the improved data structure at a plurality of distributed nodes (respectively including data processing device systems) communicatively connected over a communications network (Paragraphs 0086-0087).
Pierce et al. (US 20170352116) teaches systems and methods for ensuring that only authenticated/verified participants receive data streams. A third party, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685